Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-6, 10-13, and 18-20 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an optical fiber distribution apparatus comprising: a housing having an open end and a butt end, the housing including first and second housing pieces that mate together to define the housing, each of the first and second housing pieces extending from the butt end to the open end of the housing; a fiber optic assembly adapted to be installed partially within the housing, the fiber optic assembly comprising: a plurality of tethers having optical tether cables including free ends connectorized by ruggedized fiber optic connectors, the tether cables being configured to project outwardly from the open end of the housing when the fiber optic assembly is installed at the housing, thus forming an exterior portion of the fiber optic assembly; an interior portion of the fiber optic assembly that mounts inside the housing when the fiber optic assembly is installed at the housing, the interior portion of the fiber optic assembly comprising: a sealing subassembly that mounts within the housing adjacent to the open end of the housing when the fiber optic assembly is installed at the housing, the sealing subassembly including sealant for sealing around the optical tether cables and for sealing the open end of the housing, the sealing subassembly also defining first and second pass-through cable ports in which a pass-through cable can be routed and sealed; and a tray structure mechanically coupled to the sealing subassembly, the tray structure being positioned between the sealing subassembly and the butt end of the housing when the fiber optic assembly is installed at the housing; wherein the first housing piece includes a staging projection, and wherein the tray structure defines a receptacle that receives the staging projection during installation to hold the  tray structure and the remainder of the fiber optic assembly in place relative to the first housing piece while the second housing piece is mated relative to the first housing piece; wherein the receptacle includes at least one flexible retention arm that engages the staging projection and flexes to generate friction between the flexible arm and the staging projection for assisting in retaining the tray structure in place on the staging projection; and wherein the receptacle includes two opposing flexible retention arms each having a cantilevered configuration, wherein the staging projection fits between the flexible retention arms when inserted into the receptacle, thereby causing the flexible retention arms to flex apart to accommodate the staging projection and to apply a retention load force on the staging projection that frictionally retains the staging projection within the receptacle; in combination with the other recited limitations in the claim. 
Claims 2-6, 10-13, and 18-20 are allowable as dependent upon claim 1.
Claims 21 and 22 are allowed. 
Independent claim 21 is allowed because the prior art does not teach or suggest an optical fiber distribution component comprising: a housing including first and second mating housing pieces, at least one of the housing pieces including a staging projection; and an optical component that mounts at least partially within the housing, the optical component having a receptacle for receiving the staging projection, wherein the optical component includes a fiber management tray, a sealing assembly, and a plurality of ruggedized tethers; in combination with the other recited limitations in the claim. 
Claim 22 is allowable as dependent upon claim 21.
Prior art reference Dobbins (2007/0086721; “Dobbins”) is the closest prior art of record in this application. However, Dobbins fails to disclose the staging and receptacle limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883